Title: From James Madison to Czar of Russia Alexander I, 28 February 1807
From: Madison, James
To: Alexander I, Czar of Russia



28 February 180729 August 1808

to be illegible in quality illegible of Minister plenipotentiary.  The bearer to you of assurances of the sincere friendship of the U. S. and of their desire to maintain with your Majesty & your subjects the strictest relations of amity and commerce.  He will explain also to Your Majesty the peculiar position of these States separated by a wide Ocean from European powers, with interests & pursuits distinct from theirs, and without the motives or the aptitudes for taking part in the associations or oppositions which a different system of illegible produces among them.  He is charged to assure Your Majesty more particularly of our purpose to observe a faithful neutrality towards the contending powers, in the war to which Your Majesty is a party, rendering to all the Services & courtesies of friendship, and praying for the reestablishment of peace & right among them; entertaining an entire confidence that this just and faithful conduct on the part of the U. S. will strengthen the friendly dispositions you have manifested towards them, and be a fresh motive with so just & magnanimous a Sovereign, to enforce by the high influence of his example, the respect due to the character and rights of Noble Nations.
